Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

were ew ee ee ee ee ee eee eee ew Be ew ew ew ee ee er eee ww RPP ee PA

HOU LIU, et al.,
Plaintiffs,

-against-

INTERCEPT PHARMACEUTICALS, INC., et al.,
Defendants.

we ee ee ee eee eee eB ee Ke ewww Be Pe Pe KP eRe BP Bee ee Pe Ke ee ee eS x

MEMORANDUM OPINION

Appearances:

Richard W. Gonnello
Megan M. Sullivan
Dillon J. Hagius
FARUQI & FARUQI, LLP

Page 1 of 26

17-cv-7371 (LAK)

Attorneys for Lead Plaintiffs Hou Liu and Amy Fu

and Lead Counsel for the Class

Scott D. Musoff
James R. Carroll
Alisha Q. Nanda
Rene H. DuBois

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Attorneys for Defendants Intercept Pharmaceuticals, Inc.,
Mark Pruzanski, Sandip S. Kapadia, Richard Kim and

Rachel McMinn

LEwIs A. KAPLAN, District Judge.

On March 26, 2020, the Court granted defendants’ motion to dismiss the amended

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 2 of 26

Z

complaint and directed the Clerk to close the case.'_ The matter is now before the Court on
plaintiffs’ motion to amend the judgment under Federal Rule of Civil Procedure 59(e) or
alternatively set it aside pursuant to Rule 60(b), and for leave to file their Proposed Second
Amended Complaint (“PSAC”). They claim that such relief is necessary to correct the Court’s
“clear error” of closing the case without granting them leave to amend, as requested in one sentence
at the conclusion of their opposition to defendants’ motion to dismiss. Defendants contend that
plaintiffs have failed to satisfy their burdens under Rules 59(e) and 60(b) and, in any event, that the

Court should deny leave to amend because the proposed amendments would be futile.

Discussion
i The Court’s Prior Opinion
The Court assumes familiarly with its prior opinion dismissing the case. For
purposes of this motion, it suffices to say only the following:

“This putative securities class action is born out of thirty reports of death or serious
injury (the Serious Adverse Events, or “SAEs’) that occurred over a one year period
in twenty-seven— out of approximately 3,000 — users of Ocaliva, defendant Intercept
Pharmaceuticals’s drug to treat patients with the rare liver disease primary biliary
cholangitis (“PBC’).’”

& oe Ok

“These thirty SAEs comprised of nineteen deaths and eleven cases of serious liver
injury.”

 

Liu v. Intercept Pharm., Inc., 17-cv-737] (S.D.N.Y.), DI 91, 92.

Liu v. Intercept Pharm., Inc., No. 17-cv-7371 (LAK), 2020 WL 1489831, at *1 (S.D.N.Y
Mar. 26, 2020).

Id. at *3.
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 3 of 26

“Recognizing that the livers of patients with late-stage PBC are more compromised,
and therefore more vulnerable to the drug’s toxicity, the FDA [had] recommended
that late-stage patients take lower doses of Ocaliva than patients with early stages of
the disease.”

“Of the twenty-seven patients [known to have suffered a serious adverse event,
twelve of the thirteen known late-stage PBC patients received an incorrect dose.”

* OR

“Pursuant to the Federal Food, Drug, and Cosmetic Act (“FDCA”), Intercept must
submit reports of any adverse events to the FDA. . . . Intercept complied with this

regulation and its pharmacovigilance department submitted the [thirty] reports to the
FDA.”*®

“On September 12, 2017, Intercept issued a ‘Dear Healthcare Provider Letter’ (the
‘HCP Letter’) warning providers against prescribing late-stage PBC patients with a
dose higher than recommended. The letter explained that Intercept had received
reports of ‘[J]iver injury, liver decompensation, liver failure, and death’ after patients
had taken incorrect doses.’ It stated also that some early-stage PBC patients reported
serious liver adverse events. Intercept urged healthcare providers to ensure that
patients with late-stage PBC received the correct drug dose and to monitor all
Ocaliva patients for liver-related adverse reactions.

“Following publication, Intercept's common stock fell from a close of $113.48 on
September 11, 2017 to a close of $90.75 on September 13, 2017.”

* Ok O*

 

Id. at *1.

Id. at *3.

Id.

Id.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 4 of 26

“On September 21, 2017, the FDA issued a drug safety communication (the
“Communication”) and a corresponding safety alert summarizing the
Communication, on the SAEs reported by Ocaliva users. The data included in the
Communication came directly from the adverse events reported to the FDA by
Intercept. The FDA warned that Ocaliva was ‘being incorrectly dosed in some
patients with [late-stage PBC], resulting in an increased risk of serious liver injury
and death.’ It cautioned providers against prescribing higher than the suggested dose
and recommended frequent monitoring of Ocaliva patients.

“Intercept’s common stock price fell from $98.12 per share on September 20, 2017
to close at $61.59 per share on September 22.”

* OF O®

“Ocaliva remains on the market.”

Plaintiffs argued that in light of the twenty-seven Ocaliva users who took an incorrect

dose of Ocaliva and/or suffered SAEs, certain of defendants’ prior statements were materially false

or misleading in violation of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934. The

statements were categorized broadly as those:

(1) concerning Ocaliva’s safety and tolerance, (2) related to patients’ compliance
with the FDA-recommended dosing regimen, and (3) made following the HCP Letter
related to the severity and scope of the SAEs. These statements allegedly were made
at conferences, on earning calls, or included in public company presentations, analyst
reports, and SEC filings.”

The Court concluded that plaintiffs had failed to allege sufficiently a material

misstatement or omission. It dismissed the amended complaint on the additional ground that it did

not sufficiently allege scienter as required by Rule 9(b) and the PSLRA.

 

10

Id.

Id. at *4.

Id.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 5 of 26

II. Legal Standards

“A party seeking to file an amended complaint post-judgment must first have the
judgment vacated or set aside pursuant to [Federal Rules of Civil Procedure] 59(e) or 60(b).”"’ Both
rules hold the moving party to “stringent standards.”"”

Relief under Rule 59(e) should be granted only in limited circumstances, such as
where the court overlooked controlling law or factual matters put before it. “Alternatively, a court
may grant a Rule 59(e) motion based on an intervening change in law, newly discovered evidence,
or ‘to correct a clear error or prevent manifest injustice.””'* Rule 60(b) is “a mechanism for
extraordinary judicial relief invoked only if the moving party demonstrates exceptional
circumstances.’* The movant must present “highly convincing” evidence and “show good cause
for the failure to act sooner.”"”

Plaintiffs have not pointed to any facts or controlling decisions that the Court

overlooked in dismissing the amended complaint. Nor do plaintiffs offer any newly discovered

evidence or show that relief is necessary to prevent manifest injustice. Instead, plaintiffs’ motion

 

Ruotolo y. City of New York, 514 F.3d 184, 191 (2d Cir. 2008).

Axar Master Fund, Ltd. v. Bedford, 806 F. App’x. 35, 39 (2d Cir. 2020).

Ong v. Chipotle Mexican Grill, Inc., 329 F.R.D. 43, 50 (S.D.N.Y. 2018), aff'd sub nom.
Metzler Inv. Gmbh v. Chipotle Mexican Grill, Inc, No. 18-3807-cv, 2020 WL 4644799 (2d
Cir. Aug. 12, 2020) (quoting In re Initial Pub. Offering Sec. Litig., 399 F. Supp. 2d 261, 262
(S.D.N.Y. 2005)).

Ruotolo, 514 F.3d at 191 (internal quotation marks and citation omitted).

Axar Master Fund, 806 F. App’x. at 40 (citation omitted).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 6 of 26

6

hinges entirely on its contention that the Court committed “clear error” by closing the case without
granting plaintiffs leave to amend their complaint.

Doing so was well within the Court’s discretion. Indeed, it is proper for a court to
“deny leave to amend implicitly by not addressing the request” where, as here, “leave is requested
informally in a brief filed in opposition to a motion to dismiss.”’® Hence, the Court did not
“clear[ly] err[]” by instructing the Clerk to enter a final judgment without permitting plaintiffs to
amend their complaint.

However, while “the standards we have developed for evaluating postjudgment

233

motions generally place significant emphasis on the ‘value of finality and repose,” those

considerations, in light of Rule 15’s liberal amendment policy, “do not always foreclose the
possibility of amendment.”'’ Therefore, “it might be appropriate in a proper case to take into
account the nature of the proposed amendment in deciding whether to vacate the previously entered
judgment.”'® This is true particularly where, as here, a plaintiff has not had an opportunity to amend
its complaint following the action’s dismissal.”

Mindful of this, the Court will exercise its discretion to consider whether plaintiffs

have shown that the Court’s judgement should be set aside or amended in light of the PSAC. This

 

Tamoxifen Citrate Antitrust Litig., 466 F.3d 187, 220 (2d Cir. 2006), abrogated on other
grounds by FTC v. Actavis, Inc., 570 U.S. 136 (2013); see, e.g., Corsini v. Nast, 613 F.
App'x 1, 4 2d Cir. 2015).

Williams v. Citigroup Inc., 659 F.3d 208, 213 (2d Cir. 2011) (quoting In re Frigitemp Corp.,
781 F.2d 324, 327 (2d Cir. 1986)).

Id.

See Metzler Inv. Gmbh., 2020 WL 4644799, at *10-11 (2d Cir. 2020).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 7 of 26

7

analysis turns on whether the proposed amendments would be futile.” “An amendment to a
pleading is futile ifthe proposed claim could not withstand a motion to dismiss pursuant to [Federal
Rule of Civil Procedure] 12(b)(6).’?! Hence, the judgment entered previously will be set aside or
amended only if the PSAC contains additional allegations that cure the deficiencies that the Court

identified in the amended complaint.

Ld. Scienter

To plead scienter sufficiently, the complaint must state with particularity facts
demonstrating either that (1) “defendants had both motive and opportunity to commit fraud,” or (2)
“constitute strong circumstantial evidence of conscious misbehavior or recklessness.””* “When the
defendant is a corporate entity . . . the pleaded facts must create a strong inference that someone

whose intent could be imputed to the corporation acted with the requisite scienter.””

A, Motive and Opportunity
The PSAC does not include new allegations of a motive and opportunity to commit

fraud. Instead, it simply recycles those that the Court had rejected already. Those allegations do

 

See Kim v. Kimm, 884 F.3d 98, 106 (2d Cir. 2018).
21

Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002).
2

Kalnit v. Eichler, 264 F.3d 131, 138 (2d Cir. 2001).
23

Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 195
(2d Cir. 2008).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 8 of 26

not raise a strong inference of scienter for the reasons explained in the Court’s prior opinion.”

B. Recklessness
Where, as here, a complaint does not allege sufficiently allegations of motive and

25 “For a defendant’s

opportunity, allegations of recklessness “must be correspondingly greater.
conduct to qualify as reckless, it is not enough to allege a mere ‘heightened form of negligence;’ the
defendant’s conduct must have been ‘highly unreasonable’—that is to say, “an extreme departure
from the standards of ordinary care to the extent that the danger was either known to the defendant
or so obvious that the defendant must have been aware of it." Examples include a defendant’s
“knowledge of facts or access to information contradicting their public statements . . . [when the
defendant] knew or, more importantly, or should have known that they were misrepresenting
material facts” or if a defendant “failed to review or check information that [it] had a duty to
monitor, or ignored obvious signs of fraud.””’

Allegations of recklessness are judged against the PSLRA’s exacting requirement that

the complaint state with particularity facts that give rise a “strong inference” of scienter. Under this

standard, the Court “must engage in a comparative evaluation; it must consider, not only inferences

 

Intercept, 2020 WL 1489831, at *14.

Kalnit, 264 F.3d at 142.
26

City of Westland and Fire Ret. Sys. v. MetLife, Inc., No 12-cv-0256 (LAK), 2016 WL
6652731, at *12 (S.D.N.Y Nov. 10, 2016) (quoting S. Cherry St. LLC v. Hennessee Grp.
LLC., 573 F.3d 98, 109 (2d Cir. 2009)).

2b

Novak v. Kasaks, 216 F. 3d 300, 308 (2d Cir. 2000).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 9 of 26

9

urged by the plaintiff... but also competing inferences rationally drawn from the facts alleged.””*

In relevant part, the Court previously held that plaintiffs had not alleged sufficiently
that (1) the Individual Defendants (a) had knowledge of or access to information contradicting their
public statements at the time those statements were made or, in the alterative, (b) were reckless in
not reviewing the relevant information, (2) scienter could be imputed to the company, and (3)
defendants’ lawful challenge to plaintiffs’ request for documents from the European Medical

Agency raised an inference of scienter.” Plaintiff's argue that they have cured these defects.

, Individual Defendants
a. Knowledge of or Access to Information

In opposing defendants’ motion to dismiss, plaintiffs argued that the Individual
Defendants “were aware of the reported SAEs because [they] made statements about Ocaliva’s
safety and tolerability and therefore ‘would necessarily [would] have had to review the safety
information collected by the Company.’ Similarly, they contended that the Individual
Defendants’ statements related to dosing compliance “‘evidenc[ed] their familiarity with [Intercept’s
patient services hub and internal database] Interconnect and the Ocaliva dosing data’ from which

scienter [could] be inferred.”*! In rejecting this argument the Court noted, among other defects, that

 

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 314 (2007).
29

Intercept, 2020 WL 1489831, at *14-19.
30

Id. at *15.

Id.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 10 of 26

10

plaintiffs had not alleged particularized facts “from which the Court could infer that the Individual
Defendants knew, at the time the statements were made, that patients had been misdosed or of the
existence, scope, or severity of the adverse events that had been reported.”*” Instead, plaintiffs’
argument amounted to the insufficient conclusory allegation that the Individual Defendants “would
necessarily” have had to know about the misdosing and reported SAEs before making certain
statements.**

Plaintiffs contend that they have amended their complaint to “clarify” the allegations
as to scienter. Yet, plaintiffs argue again that certain statements demonstrate that the Individual
Defendants must have been familiar with the dosing data and reports of SAEs, thereby
demonstrating that the Individual Defendants had knowledge of information that contradicted their
public statements.

“A plaintiff cannot base securities fraud claims on speculation and conclusory
allegations.”** In light of this foundational principle, allegations that defendants “must have
reviewed” or “been aware of” certain types of information are not sufficient to plead scienter.>

Once again, this is precisely what plaintiffs have alleged.

 

32

Id. (emphasis in original).

Les)
Loy)

Id.
34
Kalnit, 264 F.3d at 142.

35
See, e.g., In re Lululemon Sec. Litig., \4 F. Supp. 3d. 553, 572 (S.D.N.Y. 2014) (“An
allegation that a defendant merely ought to have known is not sufficient to allege
recklessness”); Local No. 38 Intern. Broth. of Elec. Workers Pension Fund v. American Exp.
Co., 724 F. Supp. 2d 447, 462 (S.D.N.Y. 2010) (finding “information was the sort of [data]”
that “would have been reviewed by the Individual Defendants” was “too speculative to give
rise to a strong inference of scienter”).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 11 of 26

11

As to statements on dosing, plaintiffs argue that the PSAC contains “additional

detailed statements” — including some that Court held already did not raise a strong inference of
scienter® — that demonstrate that “Defendants would have had to have reviewed reports or data
regarding which patients were taking which doses of Ocaliva, which would have indicated that
patients with late-stage PBC were taking the wrong dose.’*’ These include statements such as:
“right now, what we can see through Interconnect is around 95% of the patients start on the 5
milligram dose”; “the vast majority of patients have not yet titrated up from 5 milligrams to 10
milligrams”; and “we do see patients with complicated cirrhosis that are being treated with Ocaliva,
but we’re not really seeing major differences as far as the treatment approach to those patients.”°*
The Court once again rejects plaintiffs’ argument that the statements on patients’

doses themselves raise a strong inference of scienter. Those statements concern how many users
were prescribed a particular dosage. The number of patients who were prescribed the incorrect drug
dose, given the stage of their disease, is a metric entirely different from the number of patients who
were prescribed a drug dose of 5 or 10 milligrams. For example, knowledge that 5 percent of users
took a 10 milligram dose says nothing about how many of those users were appropriately taking a
10 milligram dose. This distinction is key, as the alleged fraud is that the statements on patient
dosing and compliance were false or misleading because certain patients had been misdosed. The

statements thus do not demonstrate that the Individual Defendants were aware, at the time they were

made, that some Ocaliva users — between two to twelve individuals, out of 3,000 users, depending

 

36

See Intercept, 2020 WL 1489831, at *16.
37

DI 96 at 25.
38

PSAC [DI 98-1] 4179.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 12 of 26

Ps

on when the statement was made — had been prescribed an incorrect dose of Ocaliva. Rather, the
statements establish only that the speakers “were aware of [the amount of Ocaliva taken by patients],
not that they knew that their disclosures were false or misleading.””

Plaintiffs’ argument as to the safety and tolerance statements is somewhat more
persuasive, but ultimately fares no better. They contend that the Individual Defendants, in order to
make these statements, “must have reviewed information regarding the adverse safety events being
experienced by patients taking Ocaliva.”“” Among the statements cited in support of this allegation
are: “side effects like pruritus [an itching of the skin] are manageable with dose titration”; “I mean,
we do obviously have reports that are reported in, but generally, we’ re not hearing a lot more issues
out there,” in reference to a question on “safety pushback”; “we haven’t — no red flags right now .
. [T]hus far, nothing out of the ordinary,” in response to a question on whether Intercept was seeing
an increased number of reports of side effects; and that, according to a survey of physicians, the
“(t]op motivation” to prescribe Ocaliva was based “on strong beliefs on efficacy and no serious side
effects.”*!

As to the statements on pruritus, plaintiffs contend that if information reviewed by
the Individual Defendants prior to speaking “contained data about pruritus, it certainly must have

contained information regarding the most serious safety events, death and liver injury.”*’ This is

 

Pennsylvania Pub. Sch. Emps.’ Ret. Sys. v. Bank of America Corp., 874 F. Supp. 24 341, 360
(S.D.N.Y. 2012).

40
DI 96 at 26.

41
PSAC ff 113, 119, 127, 184.
42

DI 96 at 26.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 13 of 26

13

nothing more than speculation, even accepting plaintiffs’ position that the Individual Defendants
must have reviewed information on the more serious side effects in order to make any statement on
pruritus.

First, plaintiffs ask the Court to assume, without any particularized allegations, that
any report that contained information on pruritus contained also information on the serious adverse
events of serious liver injury and death, the subjects of the alleged fraud. This type of conjecture
cannot survive the PSLRA and Rule 9(b)’s heightened pleading standard.

Second, plaintiffs do not identify any reports that allegedly contained information
on pruritus. To allege adequately that defendants knew or had access to facts that contradicted their
public statements, plaintiffs must “specifically identify the reports or statements containing this
information.” The PSAC specifically identifies the adverse event reports. It alleges that those
reports contained information on patient deaths, instances of serious liver injury and, in some
instances, the patients’ stage of PBC and the dose of Ocaliva prescribed. “’ The PSAC does not,
however, allege that the adverse event reports contained information on less serious side effects,
such as pruritus. The Court therefore cannot infer knowledge of the reported serious adverse events
from the statements made on pruritus.

Nor may scienter be inferred from the other statements on tolerance and safety. The
cases plaintiffs cite are informative. In In re General Electric Company Security Litigation, an
individual defendant made statements about the financial health of the corporate defendant’s loan

portfolio, including “detailed accounts” regrading its delinquency rates, the location of its borrowers,

 

Novak, 216 F.3d at 309.

44

PSAC §ff 88-89.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 14 of 26

14

and the average size of its debts, loans, and loan loss reserves.” The district court concluded that
“ijn order to speak so knowledgeably regarding the state of [the corporation]’s finances, [the
speaker] must have educated himself regarding [the corporation’s] financial health,” which was the
subject of the alleged fraud.** The court therefore held that an inference of scienter would have been
permissible from the defendant’s statements. *”

Similarly, in Hawaii Structural Ironworkers Pension Trust F und v. AMC
Entertainment Holdings, Inc., plaintiffs alleged that defendants failed to disclose that Carmike
Cinema had underinvested significantly in its theaters."* An individual defendant had made
statements on AMC’s ability to renovate Carmike theaters, including that the determination to
renovate was made “one at a time, theater by theater,” and that “we have identified that there are an
easy 50 to 100 Carmike theaters that are capable of supporting an AMC-style renovation.” “To
underscore the thoroughness of the due diligence performed, [the individual defendant] pointed to
the fact that AMC had ‘spent eight months with the Justice Department of the United States.””°? The
court concluded that in order to speak “so knowledgeably” on the state of Carmike’s theaters, the

defendant “must have educated himself” on the condition those theaters, “presumably by reviewing

 

45

857 F. Supp. 2d 367, 395 (S.D.N.Y. 2012).
46

Id. at 395-96.
47

Id. at 396.
4g

422 F. Supp. 3d 821, 836 (S.D.N.Y. 2019).
49

Id. at 850.
50

Id.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 15 of 26

15

data given to him by Carmike and by performing his own due diligence.”*' Accordingly, the
detailed statements “supported[ed] the inference that defendant was aware of Carmike’s
underinvestment in its theaters or had access to this information.”*’ The court noted that other
public statements were “much more general,” and therefore could not support an inference that
defendants knew or recklessly disregard certain information that was the subject of other allegations
of fraud.”

In contrast, the statements identified by plaintiffs here, other than those that relate
to pruritus, are not as detailed or specific. Instead, the statements such as those describing patient
experience as “largely positive,” expressing the opinion that, according a survey of physicians,
Ocaliva’s tolerability profile “is seen overall as good and manageable”, and commenting that reports
on side effects were “nothing out of the ordinary” were far more general.’ It is of course plausible
that the Individual Defendants had reviewed information on Ocaliva’s tolerability before making
those statements. It is plausible also that this information, depending on when the statement was
made, would have included the fact that between one and thirty adverse events had been reported.
But to allege securities fraud sufficiently, plaintiffs’ allegations must be not only plausible, they
must be pled with particularity. For the same reasons as explained above, the argument that the

Individual Defendants “must have reviewed” information on adverse events, and therefore knew that

 

a1

Id.
Id.
Id.

54

PSAC 44 111, 113, 119.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 16 of 26

16

their statements were false or misleading, fails adequately to allege scienter under the PSLRA and
Rule 9(b).

Plaintiffs argue also that, by virtue of their positions within the company, the
Individual Defendants had access to (1) Intercept’s internal database, Interconnect, from which they
“would have been able to pull from this system reports showing patients’ stage of PBC and
prescription dose, which would have indicated whether patients were complying with the dosing
regimen,” and (2) the adverse event reports received by the company’s pharmacovigilance
department, as well as the company’s “internal analysis of [the SAE’s] significance to the safety
profile for Ocaliva.”** But such allegations do not suffice. A defendant’s senior position within a
company does not support an inference that he or she had access to particular information or, more
importantly, that such a defendant accessed it.** Nor, contrary to plaintiffs’ argument, does the fact
that the reported adverse events were available on the FDA’s public database. °’ Moreover, even

if the Court were to accept these allegations, they would fail to sufficiently plead scienter,

 

55
Id. 94 177, 186.

56
See In re Sanofi Sec. Lit., 155 F. Supp. 3d 386, 407 (S.D.N.Y 2016) (collecting cases).

57

In an effort to argue that the safety and tolerability statements were not actionable,
defendants represented previously that the SAEs were disclosed publicly on the FDA’s
database, FAERS. DI 62 at32. The Court rejected this argument, explaining that this “truth
on the market” defense is “rarely an appropriate basis for dismissing a [Section] 10(b)
complaint.’” Intercept, 2020 WL 1489831, at *6 n. 70 (quoting Ganino v. Citizens Utilities
Co., 228 F.3d 154, 167 (2d Cir. 2000)).

In light of defendants’ representation, plaintiffs now contend that “if the SAE reports were
available to the public, then they were certainly available to Defendants,” and thus
“Defendants? scienter is conclusively alleged.” DI 96 at 26. Rather than “conclusively”
demonstrate scienter, the public availability of the SAE reports undermines an inference of
scienter. See, e.g., In re BHP Billiton Ltd Sec. Litig., 276 F. Supp. 3d 65, 92 (S.D.N.Y.
2017).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 17 of 26

Ly

Allegations of access generally to reports, an internal analysis, or to a database are not particularized

allegations sufficient to meet the PSLRA and Rule 9(b)’s exacting pleading standard.

For the foregoing reasons, the PSAC does not plead facts giving rise to a strong

inference of scienter based on the Individual Defendants’ alleged knowledge or access to

contradictory information.”*

b. Failure to Review Relevant Information

Plaintiffs argue that if the Individual Defendants did not review the adverse event

reports or the dosing data prior to making the alleged misrepresentations, then this failure to do so

raises a strong inference of scienter. In its prior opinion, the Court concluded that even if the

 

58

This conclusion applies also to certain statements made following the HCP Letter, statements
in which the Individual Defendants discussed the SAEs reported in Ocaliva users with late-
stage PBC without mention of the SAEs suffered by five early-stage PBC patients. Plaintiffs
argue that this omission was materially false or misleading.

The Court held previously that the amended complaint “allege[d] sufficiently that when the
Individual Defendants made statements about the HCP Letter, they had knowledge of the
adverse event reports. Indeed, the Individual Defendants were speaking directly about those
reports.” Jd. at *16. However, the Court held that scienter was not plead adequately because
the speakers’ knowledge of adverse events in early-stage PBC patients did not “contradict”
statements about the HCP letter, which, “squarely focused” on the SAEs reported in late-
state PBC patients. /d. at *12,*16. As the Court noted previously, the letter includes only
one sentence on early-stage PBC patients. Jd. at *12.

Plaintiffs do not address directly how they have cured their scienter allegations as to the
statements made by the Individual Defendants about the HCP Letter. The Court assumes
that plaintiffs intended to do so by amending the PSAC as to why statements about the letter
were allegedly false or misleading, particularly the inclusion of Pruzanski’s statement from
September 25, 2017. On that date, Pruzanski stated that “I want to clarify that [these early-
stage PBC] cases were covered in our Dear Healthcare Provider Letter.” PSAC § 146.
However, this allegation does not alter the Court's previous conclusion, which considered
already that the letter included a reference to the SAEs in early-stage patients. Hence, the
PSAC does not plead sufficiently that, when discussing the HCP Letter and speaking only
about the data on the SAEs in late-stage patients, that the speakers intended to “deceive,
manipulate, or defraud.” Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 (1976).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 18 of 26

18
Individual Defendants had not reviewed the relevant data, at most the allegations amounted to an
inference that they were negligent not to do so.’ But, as explained previously, recklessness requires
a “state of mind approximating actual intent, and not merely a heightened form of negligence.”
Plaintiffs argue that they now have included several facts sufficient to demonstrate
that defendants acted with the requisite culpability. The PSAC alleges that the market was watching
closely Ocaliva’s commercial launch and that, as some analysts observed, any safety issues would
jeopardize Ocaliva’s chances of receiving FDA approval for the treatment of liver disorders other
than PBC."' It alleges also that entering these new markets would have presented Intercept with a
larger commercial opportunity.” In light of the new allegations, plaintiffs argue that defendants
“would have been especially attuned to safety issues,” and were “motivated to ignore or conceal any
safety issues that may arise in PBC patients” so as not to risk Ocaliva’s approval for other uses, and
to “prevent any negative market or regulatory response.”
Plaintiffs argument as to a possible negative regulatory response rely on the
implausible notion that the Individual Defendants’ alleged failure to review reports of adverse events

and misdosing would insulate Intercept from the risk that the FDA would not approve Ocaliva for

the treatment of other liver conditions. As alleged elsewhere in the PSAC, the FDA was aware of

 

59

Intercept, 2020 WL 1489831, at *16.
60

Id. (quoting Novak, 216 F.3d at 312).

61
PSAC 49 85, 196.

Id. (85.

Id. 4 196.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 19 of 26

19

the reports of thirty adverse events and twelve instances of misdosing.” And it was aware because
Intercept itself reported this information to the agency. Plaintiffs’ contention that the Individual
Defendants were motivated to conceal the very safety issues that their company was reporting to the
FDA in order to prevent a negative regulatory response is thus implausible.

Moreover, “the FDA’s actions further undermine plaintiffs’ scienter claim.” As
explained previously, “‘/s/cienter can be shown where ‘management knows that certain facts will
necessarily prevent the regulatory approval or the marketing of the drug and conceals these facts
from the investing public[.]’ Yet here, armed with knowledge that Ocaliva patients were misdosed
and experienced SAEs, the FDA did not withdraw the drug from the market or otherwise restrict or
modify its availability.””

Plaintiffs’ second allegation requires less of a stretch of the imagination. They
contend that the Individual Defendants were motivated to ignore or conceal the adverse event reports
in order to prevent a negative response from the market. It is certainly plausible that company
executives would improperly shield information from the public to avoid shrinking the company’s

commercial prospects or hurting its stock price.” But, as explained above, the PSLRA requires that

 

64
Id. fj 88, 186-190.
65
Intercept, 2020 WL 1489831, at *16.

66

Id. (quoting In re AstraZeneca Sec. Litig., 559 F. Supp. 2d 453, 470 (S.D.N.Y. 2008)); see
also In re Sanofi Sec. Litig., 87 F. Supp. 3d 510, 533 (S.D.N.Y. 2015).

67

Plaintiffs in their memorandum argue that defendants were motivated also to ignore safety
concerns “in order to avoid a drop in the price of Intercept’s stock.” DI 96 at 27. Though
this precise wording does not appear in the PSAC, the Court disagrees with defendants’
assertion that this allegation is “nowhere to be found in the PSAC.” DI 99 at 14 n.6. The
allegation that defendants were motivated to ignore safety concerns to prevent a negative
market reaction immediately follows the allegation that “[s]everal analysts noted during the

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 20 of 26

20

fraud be pleaded with particularity, in addition to plausibility.

Plaintiffs simply have not done so. They have alleged only that “the market was
closely watching the performance of Ocaliva in PBC patients” because of its potential increased
market opportunity, and from this contend that defendants would have been motivated to conceal
any safety issues. This generalized concern about market potential is hardly sufficient to
demonstrate that defendants acted with “the intent to deceive, manipulate, or defraud.”*

Plaintiffs’ reliance on Matrixx Initiatives, Inc. v. Siracusano™ is misplaced. They
argue that the Individual Defendants, like the defendants in Matrixx, “elected not to disclose the
reports of adverse events not because it believed they were meaningless but because [they]
understood [the reports’ | likely effect on the market.””’ That case differs in important ways from
the facts alleged here.

Matrixx involved a claim that the defendants’ statements on the company’s revenues
and safety of its product, Zicam Cold Remedy, were materially false or misleading in light of the

defendants’ failure to disclose reports of a possible link between Zicam and anosmia (the loss of

 

Class Period that if any safety issues arose during the commercial launch of Ocaliva in PBC
patients, approval [for use in other conditions], which was a much larger market opportunity
for Intercept, could be in jeopardy.” PSAC { 196. In this context, the reference to a
“negative market reaction” seemingly refers to the increased market opportunity that would
become available to Intercept if Ocaliva was approved to treat other diseases. However,
reading the PSAC in the light most favorable to plaintiffs, the allegation could refer also to
the general effect on the market, such as a stock price drop.

68
Hochfelder, 425 U.S. at 193.

69
563 U.S. 27 (2011).

70

PSAC 4 196 (citing Matrixx, 563 U.S. at 49).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 21 of 26

2k
smell) and lawsuits by Zicam users alleging that Zicam damaged their sense of smell.” One
research doctor, Dr. Linschoten, had informed the company of studies linking Zicam’s main active
ingredient to anosmia while another, Dr. Jafek, published an abstract — and had planned to give a
presentation — on Zicam induced anosmia, a fact of which the defendants became aware.”
Matrixx eventually issued a press release affirmatively denying that Zicam caused
anosmia, referring to reports of this adverse event as “completely unfounded and misleading.””*
Critically, however, the company “had evidence of a biological link between Zicam’s key ingredient
and anosmia, and it had not conducted any studies of its own to disprove that link.”” In addition,
Matrixx had prevented Dr. Jafek from naming Zicam in his presentation, was “sufficiently
concerned” about the information it had received from Dr. Linschoten that it informed her that it had
hired a had consultant to review the product, and in response to Dr. Jafek’s presentation, Matrixx
convened a panel of scientists and physicians to review whether Zicam caused anosmia.” Taken
together, the company’s actions demonstrated that it believed the reports indicated something

“meaningful” about the adverse reactions to Zicam, and its steps to conceal negative information

from the market “g[a]ve rise to a ‘cogent and compelling inference’” of scienter.”* Nothing of the

 

71

Matrixx, 563 U.S. at 30-33.
72

Id. at 32-33.
B

Id. at 35.
74

Id. at 47.
75

Id, at 32-33, 49.
76

Id. at 49.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 22 of 26

22

sort is alleged here.
For the reasons set forth above, plaintiffs have not alleged facts sufficient to show
that an inference of scienter is at least — or more — compelling than the non-actionable inference of

the Individual Defendant’s negligence in failing to review certain data prior to speaking.

2. Corporate Scienter

Corporate scienter is alleged by pleading facts sufficient to create a strong inference
either (1) “that someone whose intent could be imputed to the corporation acted with the requisite
scienter,” or (2) that the statements “would have been approved by corporate officials sufficiently
knowledgeable about the company to know that those statements were misleading.”’’ The most
“straightforward” way to do so is to plead facts sufficient to show scienter for the individual
defendant who made the alleged misstatement.” Where other officers or directors were involved
in the dissemination of the fraud, there must be some “connective tissue between those employees
and the alleged misstatements.” It is thus insufficient to “separately allege misstatements by some
individuals and knowledge belonging to some others where there is no strong inference that, in fact,
9980

there was a connection between the two.

Plaintiffs argue that the PSAC pleads corporate scienter through the allegations that

 

77

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 177 (2d Cir. 2015)
(internal quotation marks and citation omitted).

78

Dynex, 531 F.3d at 195.
79

Jackson v. Abernathy, 960 F.3d 94, 99 (2d Cir. 2020).
80

Id. (Internal quotation marks and citation omitted).

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 23 of 26

23

management-level employees had access to information regarding the SAEs, potential side effects
(“PSEs”) and misdosing, and at times spoke on the company’s behalf. For example, the PSAC
alleges that Intercept’s chief medical officer was responsible for supervising the clinical
development of Ocaliva, tasked with monitoring safety issues, overseeing data on the SAEs, PSEs,
and dosing, and presenting safety data on Intercept’s behalf.*' The PSAC alleges also that various
management-level (and non-management level) employees in Intercept’s pharmacovigilance and
market access departments had access to information about the prescribed doses and the safety and
tolerance of Ocaliva, and that the executive director of the medical safety and pharmacovigilance
department was responsible for speaking on Intercept’s behalf.”

These new allegations bring plaintiffs closer to alleging scienter sufficiently. The
critical pieces, however, are missing. There are no allegations connecting the relevant employees
to the alleged misstatements. It is not enough to allege that certain employees with access to certain
information were generally responsible for speaking on behalf of the company.*’ Instead, there
must be allegations sufficient to show that those management-level employees knew both of the

reports of adverse events and misdosing “and approved or were aware of the allegedly misleading

 

81
PSAC 4 187.

82

Id. Ff 188-91.

83

In its prior opinion, the Court explained that “while there is no seniority prerequisite for
employee scienter to be imputed to the corporation, it is generally sufficient where the
employee enjoy[s] some oversight over the company's public-facing representations.”
Intercept, 2020 WL 1489831, at *17 (internal quotation marks and citations omitted).
Plaintiffs’ allegations were thus deficient in part because the amended complaint was “silent
as to any particular department positions or hierarchy.” /Jd. However, this was only one of
several deficiencies. Critically, the amended complaint did not “bridge the gap” between the
alleged misstatements and Intercept employees’ knowledge of their falsity. Jd.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 24 of 26

24

statements.”** Without such allegations, the Court “can therefore only guess what role those
employees played in crafting or reviewing the challenged statements and whether it would be
otherwise fair to charge the Corporate Defendants with their knowledge.” Accordingly, plaintiffs

have failed to set forth allegations sufficient to allege corporate scienter.

3. Additional Allegations of Scienter: EMA Documents and Litigation

In May 2018, the European Medical Agency (“EMA”) granted plaintiffs’ application
for access to Intercept’s Periodic Safety Update Report (“PSURs”) for the period of December 2,
2016 through June 11, 2017, the EMA’s pharmacovigilance risk assessment committee assessment
report, and Intercept’s approved risk management plan as of March 2018. PSURs provide an
evaluation of the “tisk-benefit balance of [a] product, taking into account new or emerging safety
information in the context of cumulative information on risk and benefits.”*’ Intercept was required
to submit PSURs as part of Ocaliva’s approval in the European Union.

In June 2018, Intercept filed a lawsuit challenging the EMA’s decision.” During

the hearing on this issue before the European General Court (“EGC”), Intercept allegedly

 

84

Id.
85

Jackson, 960 F.3d at 99.
86

PSAC ¥ 198.
87

Id. § 197.
88

Id.
89

Id. 1 199-200.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 25 of 26

25

mischaracterized the nature of the PSLRA’s automatic discovery stay.” The EGC dismissed the
lawsuit and Intercept’s appeal is pending.”’ As a result, plaintiffs have not received the PSURs.”

Plaintiffs argue that defendants’ “improper gamesmanship” to prevent the disclosure
of the PSURs “confirms” that those documents contain relevant information concerning the SAEs
and PSEs.” They contend also that the PSURs establishes scienter for the Company because those
reports “necessarily included” an analysis of the SAEs and potential side effects caused by Ocaliva.

In is prior opinion, the Court rejected the argument that plaintiffs demonstrated
scienter through its allegations concerning Intercept’s challenge to the EMA’s decision.” This was
so because “the complaint merely detail[ed] the chronology” and did not contain any facts sufficient
to show “how Intercept’s lawful action raise[d] an inference of scienter.””

Although plaintiffs have added to their allegations, once again, plaintiffs have only
“detail[ed] the chronology” of Intercept’s challenge of the EMA’s decision and have not raised a
strong inference of scienter. Even if true, plaintiffs’ position that the European lawsuit was

“frivolous” and an attempt to shield plaintiffs from certain documents are insufficient conclusory

 

90

Id. 201. Plaintiffs sought leave to submit this evidence in further support of the motion to
partially lift the PSLRA discovery stay. The Court denied both motions. DI 87, 88.

91

PSAC 4 202-03.
92

Id. 4 203.

DI 96 at 29-30.
94

Intercept, 2020 WL 1489831, at *19.
95

Id.

 
Case 1:17-cv-07371-LAK Document 104 Filed 09/09/20 Page 26 of 26

26

allegations. As is their allegation re PSURs “will show” that Intercept had knowledge of or access
to Ocaliva’s safety data. For reasons explained above, mere access to this information by

someone at Intercept does not demonstrate scienter. Accordingly, plaintiffs allegations concerning

the EMA litigation fail once more.

Conclusion
For the foregoing reasons, plaintiffs’ motion [DI 95] is denied.
SO ORDERED.
Dated: September 9, 2020
Ls

Lewis AY Kaflan
United States District Judge

 
